Crew III, J.
Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered July 31, 2003, upon a verdict convicting defendant of five counts of the crime of burglary in the second degree.
Defendant was indicted and charged with five counts of burglary in the second degree as the result of burglaries of residences located in the Center Square area in the City of Albany. Following a jury trial, defendant was found guilty as charged and sentenced to consecutive prison terms of 15 years with five years of postrelease supervision on each count of the indictment. Defendant now appeals and we affirm.
Defendant initially contends that County Court improperly denied his motion to suppress the various written and oral statements made by him to the police. We disagree. Defendant asserts that County Court erred inasmuch as his testimony at the Huntley hearing contradicted that of the police officer to whom defendant’s confessions and admissions were made. Suffice to say that County Court’s credibility determination is entitled to substantial deference where, as here, it is fully supported by the record (see e.g. People v Kuklinski, 24 AD3d 1036 [2005]). Having determined that defendant’s statements were properly *969admitted into evidence, his contention that the evidence against him was legally insufficient is wholly without merit. Defendant’s remaining contentions, including those contained in his pro se brief, are equally without merit.
Mercure, J.P., Mugglin, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.